In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*************************
JESSIE CONTRERAS,           *
                            *                        No. 05-626V
                Petitioner, *                        Special Master Christian J. Moran
                            *
v.                          *                        Filed: May 3, 2013
                            *
SECRETARY OF HEALTH         *                        Award of attorneys’ costs on an interim
AND HUMAN SERVICES,         *                        basis; stipulation regarding interim expert
                            *                        costs; award in the amount to which
                Respondent. *                        respondent has not objected.
*************************

Jeffrey S. Pop, Beverly Hills, CA, for petitioner;
Linda S. Renzi, United States Dep’t of Justice, Washington, D.C., for respondent.

                         DECISION AWARDING ATTORNEYS’
                        EXPERT COSTS ON AN INTERIM BASIS1

       Mr. Contreras seeks compensation pursuant to the National Childhood Vaccine Injury
Compensation Program. See 42 U.S.C. § 300aa—10 et seq. (2006). He alleges either a hepatitis
B vaccination and/or a tetanus-diphtheria vaccination caused him to develop transverse myelitis
and/or Guillain-Barré syndrome. Mr. Contreras retained several experts to support this claim.

        Whether Mr. Contreras is entitled to compensation has not been determined. The United
States Court of Federal Claims vacated and set aside the undersigned’s decision denying
entitlement, filed April 5, 2012, and remanded for proceedings in accordance with the principles
and the instructions set forth in the opinion. Opinion and Order, filed Oct. 26, 2012.

         Subsequently, the parties attempted to resolve the case through a litigative risk
settlement, but were unsuccessful. A briefing schedule has been set, with respondent’s response
to petitioner’s brief on remand due on May 23, 2013.




       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
       Despite not having a final decision on entitlement, Mr. Contreras has requested an award
of expert costs on an interim basis. See Avera v. Sec’y of Health & Human Servs., 515 F.3d
1343, 1352 (Fed. Cir. 2008). Mr. Contreras did not request any attorneys’ fees.

        On March 28, 2013, the parties filed a joint stipulation of fact regarding interim expert
costs. Respondent noted her position that interim fees and costs are not allowed under the
Vaccine Act, but acknowledged that the undersigned has “previously rejected respondent’s
position with respect to Section 15(e)(1), citing Avera v. HHS, 515 F.3d 1343 (Fed. Cir. 2008),
and Shaw v. HHS, 609 F.3d 1372 (Fed. Cir. 2010).” Stipulation at 1 n.1 (citing Dudash v. Sec’y
of Health & Human Servs., No. 09-646V, 2011 WL 1598836 (Fed. Cl. Spec. Mstr. Apr. 7,
2011)). “Given this prior ruling, respondent elects not to raise her statutory objection at this time
in response to this particular request for interim attorneys’ fees and costs.” Id.

        In the stipulation, respondent stated that petitioner informally submitted a draft
application for interim attorneys’ fees and costs. Upon review, respondent raised certain
objections to petitioner’s application; however, to expedite payment of some, but not all of
petitioner’s costs, the parties have agreed to stipulate to interim costs that are not in dispute.2

        A review of the materials offered in support of the stipulation for interim expert costs
indicates that the stipulated amounts are reasonable. Therefore, Mr. Contreras is awarded the
amount to which respondent does not object. This amount includes the following items:


            Dr. Steinman                                                           $54,862.50
            Dr. Kyazze                                                                 $400.00
            Dr. Poser                                                                $2,700.00
            Dr. Garrett                                                              $1,300.00
            Dr. Wagner                                                               $4,250.00
            Liz Holakiewicz                                                        $18,600.00
            Total Expert Costs Not in Dispute                                      $82,112.50


        Therefore, the Court awards a check made payable to petitioner and petitioner’s attorney,
Jeffrey S. Pop, in the amount of $82,112.50 for interim attorneys’ costs available under 42
U.S.C. § 300aa-15(e)(1).




        2
          According to the parties, the “stipulation represents all costs incurred by these experts to
date. Petitioner reserves the right to pursue costs for additional experts not included in this
stipulation.” Stipulation at 2 n.2.


                                                   2
       The Clerk shall enter judgment accordingly.3

       IT IS SO ORDERED.

                                                      s/ Christian J. Moran
                                                      Christian J. Moran
                                                      Special Master




       3
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
                                                3